DETAILED ACTION

1. 	This Office Action is in response to an application filed on Jan. 10, 2019. The original filing includes claims 1-11. A preliminary amendment is filed on Jan. 10, 2019. No claims have been cancelled. No claims have been added. Therefore, Claims 1-11 are presented for examination. Now claims 1-11 are pending. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
3. 	The drawing filed on 01/10/2019 are accepted.

Oath/Declaration
4. 	For the record, the Examiner acknowledges that the Oath/Declaration submitted on 01/10/2019 has been accepted. 

Information Disclosure Statement
5.	The information disclosure statements (IDSs) submitted on 01/10/2019 and 04/29/2020 have been considered. The submissions are in compliance with the provisions of 37 CFR 1.97. Forms PTO-1449 are signed and attached hereto.

Priority
6.	Acknowledgment is made of domestic priority data as claimed by applicant application is a 371 of PCT/CN2017/098051 has been filed 08/18/2017.

Examiner note: Examiner suggests, for clarity of the claims to delete excessive number of “and” in the claims and use the word “and” in the last limitation, for example: 
A blockchain system, wherein the blockchain system comprises 
a plurality of node groups, group account information of each node group is stored in a block of the blockchain, the group account information comprises 
a permission set of the node group, and each node in the node group has all permissions in the permission set of the node group; 
and the permissions of the nodes in each node group are controlled by a management node in a parent group of the node group, wherein the parent group of the node group refers to a node group of the immediately higher level that creates the node group; 
and the permissions in the permission set of each node group are more than those of the permission set corresponding to a child group of the node group, the child group of the node group refers to a next level node group created by the node group; 
and the member account information of each node is stored in the block of the blockchain, and the member account information includes the permissions of the node.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
9.	Claims 7 and 9 use the term “any”. This term renders the scope of the claim language unclear because it is not clear to which specific node group the indicated node is joining or belong, since the claim limitation can be interpreted in more than one specific way will render the claim unclear. Therefore, the claims are rejected for failing to specifically point out and distinctly claim the subject matter which the inventors regard as the invention.
10.	Claim 1 recites “the immediately higher level that creates”; “the member account information of each node” and each lacks antecedent basis. Please review or revise all the claims where appropriate.
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
12.	Claims 10 and 11 are rejected under 35 U.S.C. 112d or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form.
Claims 10 and 11 fails to include all the limitations of the claim that it depends on and further limit the claim limitations of the claim that is depending on for being of improper dependent form.
Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claim 1 is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is not directed towards an apparatus/a system/a machine claim as it recites " A blockchain system ..." without at least one hardware component in the body of the claim as part of the system, thus claim 1 as a whole is interpreted to be software per se. An attempt to claim a system (i.e. a device or a machine) with no tangible structural component in the body of the claim is not patent eligible. See New Interim Patent Subject Matter Eligibility Examination Instructions 35 USC 101, August 24, 2009 (http://www.uspto.gov/patents/law/comments/2009-08- 25_interim_101_instructions.pdf). Although a computer may be patent eligible if it "is programmed to perform particular functions pursuant to instructions from program software," In 
Claims 2-6 are being rejected since they do not remedy the deficiencies of claim upon which it depends.
Thus, claims 1-6 are deemed non-statutory. 

Claim Rejections - 35 USC § 101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


16.	Claims 1-11 are not patent eligible for directed to an abstract idea.

17.	Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The method of permission management of claim 7 recites judging, by a management node in a first node group, whether a target node belongs to the first node group or belongs to a child group of the first node group, wherein the first node group is a node group of any level in the blockchain system; and if the target node belongs to the first node group or belongs to the child group of the first node group, broadcasting permission management information to the blockchain system, the permission management information includes group account information of the node group to which the target node belongs and member account information of a second node, and the permission management information is recorded in a new block when the new block is generated in the blockchain, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting non-transitory computer readable storage medium, where, “permission management information is recorded” nothing in the claim element precludes the step from practically being performed in the mind such as Grouping of abstract Ideas in Mental Process. For example, but for the “an electronic device” language, “acquiring at least one image, obtaining an RGB image and returning results whether to unlock the electronic device in the context of this claim encompasses the steps from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using generic computer components and performing the broadcasting permission management information to the blockchain system via generic computer components the results steps. The generic computer components in all the steps is recited at a high-level of generality (i.e., as a generic computer components and performing a generic computer function of Judging, broadcasting, and permission management information is recorded in a new block) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of broadcasting permission management information to the blockchain system using an generic computer component and to perform Judging, broadcasting, and permission management information is recorded in a new block the results steps amounts to no more than mere instructions to apply the exception using The claim is not patent eligible.
Claims 8-9 further recite details of target node in a node group and determining in order to allow or broadcast (information), does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and does not add significantly more limitation. These limitations merely further the abstract idea. 
18.	Claim 1 is system claim recites substantially the same limitations as claim 7 and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 does not add significantly more limitations and is rejected with the same rationale as method claim 7 above.
Claims 2-4 further recite details of member account and group account and node group (information), does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and does not add significantly more limitation. These limitations merely further the abstract idea. 
Claims 5-6 further recite the details of the management node function for updating or allow to access a blockchain the node grouping. Hence, claims 5-6 do not add significantly more limitation. These limitations merely further the abstract idea.
19.	Claim 10 is a storage medium storing claim recites substantially the same limitations as claim 7 and the use of a storage medium and programs do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, claim 10 does not add significantly more limitations and is rejected with the same rationale as method claim 7 above.
20.	Claim 11 is a storage claim recites substantially the same limitations as claim 7 and the use of a memory and generic computer programs do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


20.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later .

22.	Claims 1, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. CN105488431A hereinafter “Jiang” Published Apr. 13, 2016 (according to IDS filed on 04/29/2020 cite No. 2) in view of Doermann et al. US 9,218,502 hereinafter “Doermann” Published Dec. 22, 2015. 

Regarding claim 1, Jiang teaches: A blockchain system (Jiang teaches a blockchain system, see Technical field, “The present invention relates to the field of blockchain technology, and more particularly to a blockchain management system and method”), 
wherein the blockchain system comprises a plurality of node groups (Jiang, see first page where discloses permission tree with different layers that is equated to applicant’s limitation, “the system generates a privilege tree with the user as the root node according to the user registration information, and the privilege tree takes the user role and the privilege And the blockchain is a sub-node of each layer;; when the user operates the blockchain, the system traverses the corresponding permission tree of the user”),
group account information of each node group is stored in a block of the blockchain (Jiang, see page 3 where the group account information that is stored in the blockchain, “system needs to collect user information, user role information, user authority information, and blockchain resources, including user set, user role set, permission set, and block chain set”),
the group account information comprises a permission set of the node group (Jiang, see page 4, “the rights control apparatus further includes a resource collection module, configured to collect user information, user role information, user rights information, and data resources, and establish a user set, a role set, a permission set, and a blockchain collection”), and 
each node in the node group has all permissions in the permission set of the node group; and the permissions of the nodes in each node group are controlled by a management node in a parent group of the node group (Jiang, see page 3, “in order to establish a permission tree, the system needs to collect user information, user role information, user authority information, and blockchain resources, including user set, user role set, permission set, and block chain set. In the database, in the present invention, user information, user role information, user authority information, and blockchain resources are collectively managed as resources. Then, the system establishes a corresponding permission tree according to the user collection, the role collection, the permission collection, and the blockchain resource collection. For each user in the user set, as shown in FIG. 2, a permission tree is established with each user as a root”), 
wherein the parent group of the node group refers to a node group of the immediately higher level that creates the node group; and, the child group of the node group refers to a next level node group created by the node group (Jiang, see page 3, “permission tree is established by user 1, user 2, and user 3, respectively, and each user establishes a permission tree. The permission tree is distinguished by different lines. The second layer of child nodes of the permission tree is established according to the user role set. The same user can have multiple roles. For example, user 1 can be an administrator role or a normal user role. After logging in, you can freely choose which role to use for resource access; according to the user and each role's corresponding permission as the third-level child node of the permission tree; according to the blockchain resource in the blockchain resource set as the permission tree Leaf node. In this way, each user is the root->user role is the second-level child node->the user role corresponds to the third-level child node->the blockchain resource is the leaf node, and the corresponding permission tree of each user is established”),
the member account information of each node is stored in the block of the blockchain, and the member account information includes the permissions of the node (Jiang teaches if user is authorized to operate on the blockchain that is equated to group account information that is stored in the blockchain, see first page, “and determines whether the user has the legal authority to perform the operation on the blockchain”).
the permissions in the permission set of each node group are more than those of the permission set corresponding to a child group of the node group
However Doermann teaches: the permissions in the permission set of each node group are more than those of the permission set corresponding to a child group of the node group (Doermann, first see FIG. 2 in conjunction with col. 5 lines 48-63 that disclose the parent child relationship where permission set to the child node is implied by parent node, “accessors or accessor groups in various parent-child relationships. A parent-child relationship may imply or convey a connection, such that one or more attributes, including a permission policy, associated with a child accessor may be determined from the parent accessor or accessor group. In the mathematical graph of FIG. 2, accessor may be represented by one or more leaf nodes (e.g., Accessor Z, Accessor 3, andAccessor 4), and accessor groups may be represented by one or more parent or intermediary nodes ( e.g., Accessor Y, Accessor X, Accessor 2, and Accessor 1) and/or root nodes (e.g., Accessor 1, Accessor X).” and continues in in col. 20 lines 62-67 and col. 21 lines 1-8, “The resource data source(s) 172 may store, for example, resource hierarchy and accessor hierarchy information in one or more database tables or other data formats. hierarchy may include or specify any resources associated with a particular resource. The association or relationship maybe parent-child (for example, the particular resource may have one or more child resources); child-parent (for example, the particular resource may have one or more parent resources)”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang with the teaching of Doermann because the use of Doermann’s idea (Doermann, col. 1 lines 42-60) could provide Jiang (Jiang, see abstract) the ability to implement permission control through permission set of a parent node that is more than permission corresponding to a child node group, “The resource data source(s) 172 may store, for example, resource hierarchy and accessor hierarchy information in one or more database tables or other data formats. hierarchy may include or 20 lines 62-67 and col. 21 lines 1-8).

Regarding claim 5, the combination of Jiang and Doermann teach all the limitations of claim 1. Further Jiang teaches: wherein a management node in each node group is used for modifying or deleting the permissions of the nodes in the node group and the nodes in the child group of the node group (Jiang first see page 2, “flexible authority control is established by establishing a permission tree, since the permission tree has a layer The feature of small number and fast update can reduce the consumption of authority resources and ensure the efficiency of authority management”; then see page 3, “The information resource mentioned herein may be a data set for storing data, such as a blockchain resource. The operations performed by the user may be various, and may be set according to actual needs, and may usually be performed on data resources. Read, modify, create, delete, etc”); 

Regarding claim 6, the combination of Jiang and Doermann teach all the limitations of claim 1. Further Jiang teaches: wherein the node in the blockchain system comprises at least one of the following permissions: a permission of whether to allow the participation in a consensus algorithm, a permission of whether to allow to transfer the amount, a permission of whether to allow to receive the amount, a permission of whether to allow to deploy a contract, a permission of whether to allow to call the contract, a permission of whether to allow to access a blockchain, and what permissions may be given to other nodes (Jiang see page 2, “according to the traversal result of the control module, Determine whether the user has the legal authority to perform the operation on the blockchain. If so, the operation is allowed”).


Regarding claim 7, Jiang teaches: A permission management method of a blockchain system (Jiang fteaches a blockchain system, see Technical field, “The present invention relates to the field of blockchain technology, and more particularly to a blockchain management system and method”), comprising:
judging, by a management node in a first node group, whether a target node belongs to the first node group or belongs to a child group of the first node group (Jiang, see first page where discloses managing privilege traverses the corresponding permission tree and sub-node of each layer to determine to operate on blockchain equated to applicant’s limitation, “after the user logs in to the system successfully, the system generates a privilege tree with the user as the root node according to the user registration information, and the privilege tree takes the user role and the privilege And the blockchain is a sub-node of each layer; when the user operates the blockchain, the system traverses the corresponding permission tree of the user, and determines whether the user has the legal authority to perform the operation on the blockchain”),
wherein the first node group is a node group of any level in the blockchain system (Jiang, see page 2 where discloses generating a root node after the user logs in to register the user equated to applicant’s limitation, “generate a permission tree with a user as a root node according to user registration information after the user logs in to the system successfully. The permission tree uses the user role, the permission, and the blockchain as the sub-nodes of each layer”); and 
if the target node belongs to the first node group or belongs to the child group of the first node group broadcasting permission management information to the blockchain system (Jiang, first see page 2 that discloses, specifically, establish a permission tree that each user as a root and hierarchal child node where the user and corresponding authority of each role and establish leaf nodes based on blockchain in the blockchain set, “Specifically, the process of the control module establishing the corresponding permission tree includes: establishing a permission tree with each user as a root; establishing a second hierarchical child node according to the user role; and establishing a third layer according to the user and the corresponding authority of each role. Child nodes; establish leaf nodes based ,
the permission management information includes group account information of the node group to which the target node belongs and member account information of a second node, and the permission management information is recorded [in a new block when the new block is generated] in the blockchain (Examiner note: Jiang does not explicitly discloses the BOLD limitation in the bracket where permission information is recorded in a new block when the new block is generated, Jiang, see page 3, “permission tree is established by user 1, user 2, and user 3, respectively, and each user establishes a permission tree. The permission tree is distinguished by different lines. The second layer of child nodes of the permission tree is established according to the user role set. The same user can have multiple roles. For example, user 1 can be an administrator role or a normal user role. After logging in, you can freely choose which role to use for resource access; according to the user and each role's corresponding permission as the third-level child node of the permission tree; according to the blockchain resource in the blockchain resource set as the permission tree Leaf node. In this way, each user is the root->user role is the second-level child node->the user role corresponds to the third-level child node->the blockchain resource is the leaf node, and the corresponding permission tree of each user is established”), 
Jiang does not explicitly discloses: permission information recorded in a new block when the new block is generated
However Doermann teaches: permission information recorded in a new block when the new block is generated  (Doermann, see FIG. 13A-B in conjunction with col. 18 lines 17-57 that discloses the user permission is presented through user interface in a new block as new user controls to the group or affiliation information for a user can be specified as illustrated in FIG. 13A-B, “UI elements associated with various resources, as generated using one embodiment of the permissions system of FIG. 14. The UI 1300A may include various display elements including for example user interaction controls 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang with the teaching of Doermann because the use of Doermann’s idea (Doermann, col. 1 lines 42-60) could provide Jiang (Jiang, see abstract) the ability to implement permission control through permission set of a parent node that is more than permission corresponding to a child node group, “The resource data source(s) 172 may store, for example, resource hierarchy and accessor hierarchy information in one or more database tables or other data formats. hierarchy may include or specify any resources associated with a particular resource. The association or relationship maybe parent-child (for example, the particular resource may have one or more child resources); child-parent (for example, the particular resource may have one or more parent resources)” (Doermann, col. 20 lines 62-67 and col. 21 lines 1-8).

Regarding claim 8, the combination of Jiang and Doermann teach all the limitations of claim 7. Further Jiang teaches: if the target node does not belong to the first node group and does not belong to the child group of the target node group, judging whether the first node group is a grandparent group of the node group to which the target node belongs; if the first node group is the grandparent group of the node group to which the target node belongs, judging whether the node group to which the target node belongs allows to be managed by grandparent group according to the group account information of the node group to which the target node belongs; and if the node group to which the target node belongs allows to be managed by the grandparent group (Jiang see page 2, “establishing a permission tree with each user as a root; establishing a second hierarchical child node according to the user role; and establishing a third layer according to the user and the corresponding authority of each role. Child nodes; establish leaf nodes based on blockchains in the blockchain set”).

Regarding claim 10, this claim defines a computer readable storage medium claim that corresponds to method claim 7 and does not define beyond limitations of claim 7. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 7.

Regarding claim 11, this claim defines a device claim that corresponds to method claim 7 and does not define beyond limitations of claim 7. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 7. Furthermore, Doermann teaches any device or program comprising processor and memory that execute instructions stored in memory by the processor in col. 21 lines 44-67.

Allowable subject matter
23.	Claims 2-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable (in view of other limitations of the independent claims) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further overcoming other rejections that might have been rendered above. The detail reason for allowance will be furnished upon allowance of the application.


Examiner note:
24.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bathen et al. US 2019/0036932 Al- Discloses a user profile in a blockchain that can access to a site from a user associated with the user profile.
Hu et al. US 8,762,357 B2- discloses hierarchical security within the groups in terms of access and control privileges. 
Pollack et al. 2005 IEEE 13th NASA Goddard Conference on Mass Storage Systems and Technologies “Efficient Access Control for Distributed Hierarchical File Systems” that discloses hierarchy of permissions where access control consists of both permissions (read, write, execute) and ownership (user, group) information, located in the metadata for each file. Calculating these access controls for a file requires the traversal of the directory hierarchy.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437